DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the structures that are schematically represented by generic boxes 19, 20, 22 and 23 (see Figures 1 and 4) should include some sort of written description associated with the boxes as to what is being represented.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonda et al. (US 2002/0157677).
The Gonda et al. reference discloses a medical substance delivery apparatus comprising a plurality of tanks 2 with substance 5 contained therein and a nebulizing group having an actuator 45 and a delivery element 3, wherein the actuator is of the piezoelectric type (see paragraph [0158]) and the delivery element is a membrane 3 with associated delivery apertures having a maximum diameter less than 10 micrometers (see paragraph [0198]).
In regard to claim 4 and 5, see chamber defined by channel 11.
 In regard to claim 6, see pumping member 24.
In regard to claim 7, see cover element 4 (Figure 7).
In regard to claim 8, the attachment of the cover element 4 to the tanks 2 defines the claimed movement guide.
In regard to claim 9, see management unit defined in part by processor/controller 26.
	In regard to claim 12, the method as claimed would be inherent during normal use and operation of the device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonda et al. (US 2002/0157677).
The Gonda et al. reference discloses a medical substance delivery apparatus (supra), but fails to disclose the apertures as having a length between 1 mm and 6 mm.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the apertures include a length between 1 mm and 6 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Power et al., Miller et al., Fink et al., Bentvelsen et al., and Lloyd et al. references pertain to various nebulizer devices with features similar to that of Applicant’s.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885.  The examiner can normally be reached on Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649